1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    JEROME PRICE, #282400
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Jerome_Price@fd.org
5
6    Attorney for Defendant
     ROBERT LEE WAYNE PORTUNE
7
8                               IN THE UNITED STATES DISTRICT COURT

9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 2:17-cr-206-JAM

12                         Plaintiff,                    STIPULATION AND ORDER
                                                         TO CONTINUE STATUS CONFERENCE
13              v.

14    ROBERT LEE WAYNE PORTUNE,                          DATE:        November 6, 2018
                                                         TIME         9:15 a.m.
15                         Defendant.                    JUDGE:       Hon. John A. Mendez

16
17             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Cameron Desmond, Assistant United States Attorney, counsel for Plaintiff,

19   and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price,

20   counsel for Robert Portune that the status conference scheduled for November 6, 2018 be

21   vacated and continued to December 11, 2018 at 9:15 a.m.

22             The continuance is requested to enable defense counsel to continue the fact investigation,

23   discovery review, and legal research necessary to determine an appropriate resolution in this

24   matter.

25             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

26   excluded from this order’s date through and including December 11, 2018, pursuant to 18

27   U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local

28   Code T4 based upon continuity of counsel and defense preparation.

      Stipulation and [Proposed] Order to Continue the    -1-
      Status Conference
1                                                        Respectfully submitted,
2
     DATED: November 2, 2018                             HEATHER E. WILLIAMS
3
                                                         Federal Defender
4
                                                         /s/ Jerome Price
5                                                        JEROME PRICE
                                                         Assistant Federal Defender
6                                                        Attorney for ROBERT LEE WAYNE PORTUNE
7    DATED: November 2, 2018                             McGREGOR W. SCOTT
                                                         United States Attorney
8
9                                                        /s/ Cameron Desmond
                                                         CAMERON DESMOND
10                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue the     -2-
      Status Conference
1                                                        ORDER
2            IT IS HEREBY ORDERED, the Court, having reviewed and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    December 11, 2018, be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 6, 2018 status conference shall be continued until
13   December 11, 2018, at 9:15 a.m.
14
15   Dated: November 2, 2018                                    /s/ John A. Mendez______________
16                                                              HON. JOHN A. MENDEZ
                                                                United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue the    -3-
      Status Conference
